UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-7898 A.Full title of the Plan and the address of the Plan, if different from that of the issuer named below: Lowe's 401(k) Plan B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: Lowe's Companies, Inc. 1000 Lowe's Boulevard Mooresville, NC 28117 LOWE’S 401(k) PLAN - INDEX - Page No. Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available For Benefits as of December 31, 2010 and December 31, 2009 4 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2010 5 Notes to Financial Statements 6 - 11 Supplemental Schedules as of and for the year ended December 31, 2010 Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) 12 - 13 Form 5500, Schedule H, Part IV, Line 4a - Schedule of Delinquent Participant Contributions 14 Signature 15 Exhibit Index
